MaRshall, T.
The question to be resolved in plaintiff’s favor, as before indicated, necessarily turned on the intention of the parties to the policy contract. That must be gathered from the language they used to express their purpose; not the language used in either the first or second policy, but that employed in the one upon which the action was brought. That must be considered and given effect in its entirety, not *422adding thereto or taking therefrom. The policy does not refer to any default in the payment of an assessment as affecting the defendant’s liability thereon, except failure to respond to a requisition duly made during the life of the particular contract. It does not seem advisable to extend this opinion by stating the reasons given by counsel for appellant to support a contrary conclusion. In the judgment of the court, the construction of the contract contended for would engraft upon the policy a provision not there in letter or spirit.
By ihe Gouri. — The judgment is affirmed.